UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA


AMEER FLIPPIN,                                )
                                              )
               Plaintiff,                     )
                                              )
       v.                                     )       Civil Action No. 19-1221 (BAH)
                                              )       Chief Judge Beryl A. Howell
                                              )
U.S. DEPARTMENT OF INTERIOR et al.,           )
                                              )
               Defendants.                    )


                                    MEMORANDUM OPINION

       The plaintiff, Ameer Flippin, filed this lawsuit under the Freedom of Information Act

(“FOIA”), 5 U.S.C. § 552, to compel disclosure of records pertaining to certain federal police

officers, maintained by the Department of Interior (“DOI”). Pending are Defendant United

States Capitol Police Department’s Motion to Dismiss, ECF No. 14, and Defendants Department

of the Interior (“DOI”) and United States Park Police’s Motion to Dismiss, or in the Alternative,

for Summary Judgment, ECF No. 16. For the reasons discussed below, each motion will be

granted.

I. BACKGROUND

       In a FOIA request submitted to DOI on April 24, 2019, through its “online portal,” the

plaintiff requested records pertaining to his arrest on December 30, 2018, and the personnel

files of and other information about the arresting officers “believed to be . . . of the US Parks

Police and/or the US Capitol Police.” Compl. ¶ 8. DOI acknowledged the plaintiff’s request on

the day it was submitted and “advised that the correspondence had been forwarded to the U.S.


                                                  1
Parks Police FOIA Officers.” Id. ¶ 9. Yet the plaintiff lodged the instant complaint, also dated

April 24, 2019, with the Clerk of Court on April 25, 2019. The complaint was filed before

expiration of the 20 days an agency has under FOIA to respond to a request and, consequently,

this action was dismissed promptly. See May 8, 2019 Mem. Op., ECF No. 4.

       On May 31, 2019, the plaintiff filed a motion to reconsider the dismissal order, asserting

that the 20-day response time had expired. See Mot., ECF No. 7. In a supporting memorandum

filed on June 12, 2019, the plaintiff claimed that DOI had yet to provide “a candid reply” to his

request. Mem. of P. & A. at 2, ECF No. 8. The plaintiff’s assertions were accepted as true “[f]or

present purposes,” and he was “deem[ed] to have constructively exhausted his administrative

remedies.” Jun. 12, 2019 Order, ECF No. 9. Accordingly, the plaintiff’s motion was granted, and

this case was reopened and randomly assigned to the undersigned judge for further

proceedings. See id.

       Meanwhile, on May 24, 2019, DOI responded to the plaintiff’s FOIA request by releasing

certain information and withholding certain information under FOIA Exemptions 2, 6 and 7(C).

Def.’s Ex. A, ECF No. 16-3. The release letter informed the plaintiff of his right to appeal to the

agency’s FOIA/Privacy Act Appeals Office within 90 workdays from the date of the letter. Id.

II. DISCUSSION

       A. U.S. Capitol Police’s Motion to Dismiss

       The U.S. Capitol Police asserts correctly that as “an entity of the Congress,” it is not a

proper FOIA defendant. Mot. at 4 (citing 5 C.F.R. § 2641.104). The FOIA applies to executive

branch agencies of the federal government. See 5 U.S.C. § 552(f)(1). “The Congress” is

specifically excluded from the statutory definition of agency, id. § 551(1)(A); therefore, the


                                                 2
plaintiff can bring no claim against this defendant. Accordingly, the complaint against the U.S.

Capitol Police is dismissed with prejudice for failure to state a claim upon which relief can be

granted. 1

        B. DOI and U.S. Park Police’s Motion to Dismiss

        DOI, of which the Park Police is a component, asserts that dismissal is warranted

because the plaintiff failed to exhaust his administrative remedies before filing suit. Mem. at 4-

5. The Court agrees.

        “Exhaustion of administrative remedies is generally required before seeking judicial

review” under FOIA, Wilbur v. CIA, 355 F.3d 675, 677 (D.C. Cir. 2004) (per curiam), in order that

an agency have “an opportunity to exercise its discretion and expertise on the matter and to

make a factual record to support its decision,” id. (quoting Oglesby v. U.S. Dep’t of the Army,

920 F.2d 57, 61 (D.C. Cir. 1990)). FOIA requires an agency to “determine within 20 days

(excepting Saturdays, Sundays, and legal public holidays) after the receipt of any such request

whether to comply” and to “immediately notify” the requester. 5 U.S.C. § 552(a)(6)(A)(i). If

“the agency fails to answer the request within twenty days,” Judicial Watch, Inc. v. Rossotti, 326

F.3d 1309, 1310 (D.C. Cir. 2003), the requester “shall be deemed to have exhausted his

administrative remedies,” and he may proceed directly to court, 5 U.S.C. § 552(a)(6)(c)(i). If

“the agency responds to the request after the twenty-day statutory window, but before the

requester files suit, the administrative exhaustion requirement still applies.” Rossotti, 326 F.3d

at 1310 (citing Oglesby, 920 F.2d at 64-65). In other words, the “right to judicial review based


1
  The U.S. Capitol Police has moved to dismiss under Federal Rule of Civil Procedure 12(b)(1) for lack of
subject matter jurisdiction and Rule 12(b)(6) for failure to state a claim. The Court is satisfied that it has
subject matter jurisdiction as conferred by FOIA.
                                                      3
on constructive exhaustion ends . . . if an agency responds at any time before the requester

files suit.” Flaherty v. President of U.S., 796 F. Supp. 2d 201, 208-09 (D.D.C. 2011), aff'd sub

nom. Flaherty v. I.R.S., 468 Fed. App’x 8 (D.C. Cir. 2012).

        Although the exhaustion requirement is not jurisdictional, it “can be a substantive

ground for rejecting a FOIA claim in litigation.” Bayala v. United States Dep't of Homeland Sec.,

Office of Gen. Counsel, 827 F.3d 31, 35 (D.C. Cir. 2016). “The District of Columbia Circuit

instructs that ‘[a] FOIA plaintiff’s failure to exhaust administrative remedies before filing a civil

action is properly treated as a failure to state a claim upon which relief may be granted’ under

Fed. R. Civ. P. 12(b)(6).” Mitchell v. Samuels, 160 F. Supp. 3d 8, 12, n.4 (D.D.C. 2016) (quoting

Saldana v. Fed. Bureau of Prisons, 715 F. Supp. 2d 10, 18 (D.D.C. 2010), citing Hidalgo v. FBI, 344

F.3d 1256, 1260 (D.C. Cir. 2003)). The plaintiff admits in the complaint -- dated the same day as

the FOIA request -- that DOI acknowledged his request on the day it was submitted and

“advised” him that the request “had been forwarded” to the Park Police’s FOIA Officers for

processing. Compl. ¶¶ 8-9. Before the plaintiff moved to reopen this action, moreover, DOI

had in fact responded to his FOIA request, explaining (1) why certain information was withheld

and (2) the plaintiff’s right to pursue an administrative appeal. See Def.’s Ex. A. 2 DOI has not



2
  Mindful that consideration of this exhibit could trigger the conversion rule, see Fed. R. Civ. P. 12(d),
DOI has moved in the alternative for summary judgment. Mem. of P & A at 5. But in ruling on a motion
to dismiss under Rule 12(b)(6), a court may consider “the factual allegations set forth in the complaint,
documents attached to or incorporated by reference in the complaint, and matters subject to judicial
notice” without converting the motion into one for summary judgment under Rule 56. Ruffin v. Gray,
443 Fed. App’x. 562, 563 (D.C. Cir. 2011) (per curiam) (internal quotation marks omitted). Such
“matters” include “official, public documents,” Grant v. Dep't of Treasury, 194 F. Supp. 3d 25, 28 (D.D.C.
2016) (citing Abhe & Svoboda, Inc. v. Chao, 508 F.3d 1052, 1059 (D.C. Cir. 2007)), and, as here, agency
decisions, Gumpad v. Comm'r of Soc. Sec. Admin., 19 F. Supp. 3d 325, 328 (D.D.C. 2014). In addition, a
court may consider without triggering the conversion rule “documents upon which the plaintiff’s
complaint necessarily relies even if the document is produced not by the plaintiff in the complaint but
                                                    4
“abandoned” that decision during the course of this litigation, Bayala, 827 F.3d at 35, and thus

the plaintiff must exhaust his administrative remedies before obtaining judicial review.

III. CONCLUSION

       For the foregoing reasons, the Capitol Police’s motion is granted on the ground that it is

not a proper defendant under FOIA, and DOI’s motion is granted on the ground that the

plaintiff failed to exhaust his administrative remedies before filing suit. A separate Order

consistent with this Memorandum Opinion will be filed contemporaneously.




                                                        /s/   Beryl A. Howell
                                                              CHIEF JUDGE
DATE: December 31, 2019




by the defendant in a motion to dismiss.” Gumpad, 19 F. Supp. 3d at 328 (quoting Hinton v. Corrections
Corp. of America, 624 F. Supp. 2d 45, 46 (D.D.C. 2009) (internal quotation marks omitted)).
                                                  5